Citation Nr: 0327386	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of an 
appendectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran had active duty from October 1947 to October 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The veteran has raised the issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities.  This issue is referred to the RO for 
appropriate action. 


REMAND

The veteran contends that the residual disabilities resulting 
from his service connected gunshot wound to the abdomen have 
increased in severity.  He argues that the internal scar 
tissue from his disability affects his digestion, and causes 
him to have pain, constipation, and an irritable bowel with 
frequent diarrhea.  

The veteran's representative argues in the May 2002 Statement 
of Representative in Accredited Case and March 2003 Informal 
Hearing Presentation that the wrong issue has been developed 
for appeal.  They note that the veteran's contentions have 
consistently pertained to his digestive system, and not to 
the scar for which he is service connected as a result of his 
appendectomy.  The representative states that the issue that 
should have been addressed by the RO and which the veteran 
actually wishes to have addressed is that of entitlement to 
an increased evaluation for peritoneal adhesions.  They 
request that the veteran's appeal be remanded for these 
reasons.  The Board agrees that a remand is necessary.  

The record shows that the veteran was mailed a VCAA 
development letter that addressed the issue of increased 
compensation for peritoneal adhesions in February 2002.  The 
veteran responded with the names of the doctors who have 
treated him for this disability, and these records were 
obtained by the RO.  However, there is no indication that any 
further action has been taken regarding this issue, or that 
there has been a rating decision that addresses this issue 
subsequent to February 2002.  

The VA has a duty to address all issues raised during the 
course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 
413 (1991).  In addition, issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Given that the 
veteran's service connected appendectomy and his service 
connected peritoneal adhesions are the result of the same 
gunshot wound to the abdomen, and given that the veteran's 
contentions have chiefly concerned symptoms that are 
evaluated under the rating code for peritoneal adhesions and 
not the rating code for scars under which his residuals of an 
appendectomy are evaluated, the Board finds that these two 
issues are inextricably intertwined.  See 38 C.F.R. § 4.114, 
Code 7301 (2003) and 38 C.F.R. § 4.118, Code 7805 (2003).  
Therefore, they must be remanded in order to be considered 
together.  

The record indicates that the veteran was afforded a VA 
examination of his stomach in January 2002.  The diagnoses 
included gastroesophageal reflux disease.  The examiner did 
not differentiate between the symptomatology that is caused 
by the veteran's service connected peritoneal adhesions and 
the symptomatology that results from the nonservice connected 
gastroesophageal reflux disease.  The Board finds that the 
veteran should be scheduled for an additional examination in 
order to ascertain the severity and etiology of his service 
connected disabilities.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disabilities since December 
2001.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The veteran should be afforded a VA 
examination of the stomach, duodenum and 
peritoneal adhesions to determine the 
current nature and severity of his 
service connected disabilities.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and review 
of the claims folder, the examiner should 
attempt to answer the following 
questions: 1) Is it as likely as not that 
the veteran's gastroesophageal reflux 
disease is the result of his service 
connected gunshot wounds to the abdomen 
and peritoneal adhesions?  2) If the 
gastroesophageal reflux disease is 
determined not to be the result the 
veteran's service connected gunshot wound 
and peritoneal adhesions, please clearly 
identify and list the symptomatology that 
is the result of the service connected a) 
peritoneal adhesions, and b) the 
residuals of an appendectomy.  Any 
tenderness of the appendectomy scar, 
ulceration, or limitation of function of 
the affected part should be noted and 
described.  A legible report of this 
examination should be associated with the 
claims folder.  

4.  Inasmuch as the issue of entitlement 
to an increased evaluation for the 
residuals of an appendectomy is deemed to 
be "inextricably intertwined" with the 
issue of entitlement to an increased 
evaluation for peritoneal adhesions, the 
RO should take appropriate adjudicative 
action, and provide the veteran and 
representative notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





